                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DMSION




 UNITED STATES OF AMERICA,
                                                   CR 18-147-BLG-DLC
                      Plaintiff,

        vs.                                         ORDER

  CHARLES EUGENE VENDITTI,

                      Defendant.

      Before the Court is the Unopposed Motion for Attorney to Appear by Video

(Doc. 43) filed by defense counsel Evangelo Arvanetes regarding the hearing

scheduled on Defendant Charles Eugene Venditti's Motion seeking the withdrawal

of Mr. Arvanetes as counsel. The hearing is scheduled for tomorrow, January 16,

2019, at 10:30 a.m. in the Russell Smith Federal Courthouse, Missoula, Montana.

Mr. Arvanetes is an Assistant Federal Defender in Billings, Montana. The Federal

Defenders of Montana currently face financial constraints as a result of the partial

government shutdown now in its fourth week. Mr. Arvanetes' office being over a

five-hour drive away, he is seeking to appear via video to avoid the unnecessary

expenditure of travel. Given these circumstances, the Court finds good cause for

Mr. Arvanetes video appearance.



                                         -1-
      IT IS ORDERED that the Motion (Doc. 43) is GRANTED. Mr. Arvanetes

shall make all the necessary video conference arrangements with this Court's

systems staff in Missoula, Montana.

      DATED this    (sM,day of January, 2019.




                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                       -2-
